DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   MARIA ALICE LORCA VERAS and WALDERICO CLEMENCEU C.
                         LORCA,
                        Appellants,

                                    v.

                    CHRISTOPHER NELS OSHER,
                            Appellee.

                              No. 4D18-0582

                          [October 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 50-2014-CA-003155-
XXXX-MB.

    Romaine Brown of Law Office of Romaine Brown PA, Port Saint Lucie,
for appellants.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.